 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubstantial evidence herein does not disclose that Kindle's activity was concertedactivity.There is a scintilla of evidence here to support the position of theGeneral Counsel that Kindle was fired because of the filing of grievances.However,substantial evidence is more than a mere scintilla.To me, it means such relevantevidence as a reasonable mind might accept as adequate to support a conclusion.Consolidated Edison Co. of New York, Inc. v. N.L.R.B.,305 U.S. 197, 229; and "itmust be enough to justify ... the conclusion sought to be drawn." Cf.N.L.R.B. v.Columbian Enameling & Stamping Co., Inc.,306 U.S. 292, 300.Therefore I find, on the basis of the whole record, and the testimony adduced,that the activities of Kindle were individual activities and not in pursuance of con-certed activities of other employees, either by themselves or under the provisionsof the agreement between the Association and the Union.There are no substantial questions of credibility to be decided in this case.Thefacts on the whole record are not greatly in dispute.I find that the Respondent has not and is not now engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(1), (2), and (3) or Section 2(6) and2(7) of the Act; that the General Counsel has failed to sustain the burden of proofin these respects.Therefore, the complaint should be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and on the record as a whole,Imake the following:CONCLUSIONS OF LAW1.Farmers Union Cooperative Marketing Ass'n., the Respondent herein, is en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.American Federation of Grain Millers, Local No. 16, AFL-CIO, is, and atall times material herein has been, a labor organization within the meaning ofSection 2(5) of the Act, and D. W. Kindle, an individual, is a member in goodstanding of that labor organization.3.The Respondent has not engaged in unfair labor practices as alleged in thecomplaint.4.The General Counsel has failed by the preponderance of evidence to supportthe allegations of the complaint.5.The complaint herein should be dismissed.RECOMMENDED ORDERI recommend that an order be entered herein dismissing the complaint in itsentirety.International Ladies' Garment Workers Union,AFL-CIOandF.R. Knitting Mills, Inc.Case No. 1-CB-830.November 18,1963DECISION AND ORDEROn August 8, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the, General Counselfiled an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The145 NLRB No. 4. INT'L LADIES' GARMENT WORKERS UNION, AFL-CIO11rulings are hereby affirmed.'The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and briefs,2 and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following additionsand modifications.As found by the Trial Examiner, it is undisputed that Respondentpicketed various entrances to company premises on February 1, 4, 5,and 6, 1963; that such picketing was under the overall direction andcontrol of Ralph A. Roberts, manager of Local 178 of the Respondent,and he was present on the picket line every morning of the strike;that A. J. Scibetta, another Respondent's representative, was in directcharge of the picketing, and he was at the picket line most of the time;and that Armitage and Pereira, other Respondent's officials, were thereat various times.As further found by the Trial Examiner, duringthis period there were picketing strikers and sympathizers numberingat times as many as 120 who massed and milled in front of the mainentrance to the plant, thereby blocking passage of nonstriking em-ployees to the plant until police forced an opening; on the morningof February 1, Roberts and McCarthy, assistant manager of Local 178,themselves participated in an attempt by pickets physically to preventa nonstriking employee from entering the plant ; on the same morningpickets barred many other nonstriking employees from entering theplant; on the morning of February 4 pickets hit the cars of two non-strikers with rocks; and on the morning of February 5 pickets barredthe entrance to the plant of another nonstriker.The Trial Examiner concluded, and we ,agree, that such conduct,-which included mass picketing, barring entry of nonstrikers to theplant, rock throwing, and physically pushing and shoving, all con-stituted restraint and coercion of employees in the exercise of theirright under Section 7 not to join in the strike.The Trial Examinerheld Respondent accountable for such unlawful conduct on the groundthat, whether engaged in by union officials or not, such conduct was en-gaged in while union officials were in charge of and responsible for thepicket lines at the plant.Respondent's principal defense appears to be that it cannot be heldaccountable for the conduct in question on two grounds : (1)Whiledenying Respondent's motion to strike the testimony of RespondentOfficials Franco, Jeffreys, Sakell, and Brodeur as to their participationin the conduct even though they were not identified prior to the hear-ing, the Trial Examiner stated that he would make no finding as totheir participation in any such conduct for that reason, but neverthe-'For the reasons indicated below, we find that the Trial Examiner's denial of theRespondent'smotion to strike certain testimony did not constitute prejudicial error.2As the record,exceptions,and briefs in our opinion adequately present the issues andthe positions of the parties,the Respondent's request for oral argument is herebydenied. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDless he did make such findings; and (2) the other participants werein large part unidentified.Contrary to his expressed intention, it does appear that the TrialExaminer based some findings of unlawful conduct in part on theparticipation of Franco, Jeffreys, Sakell, and Brodeur. It also ap-pears that the other participants ,are in large part unidentified otherthan being picketing strikers.However, as indicated above, the unionofficial in overall charge of the strike himself participated in some ofthe unlawful conduct. It also appears that he or other union officialswere present at all times and witnessed the other unlawful conductbut did not repudiate any of it.Accordingly, Respondent Unionmust be held responsible not only for the unlawful conduct engagedin by Local Manager Roberts, but also for the remaining unlawfulconduct engaged in by the striking pickets which could not have failedto come to the attention of, but was not repudiated by, union officials 3We find, therefore, in agreement with the Trial Examiner, that Re-spondent Union thus violated Section 8(b) (1) (A).ORDERThe Board adopts the Trial Examiner's Recommended Order as itsOrder, with the amendment noted below 48 SeeCentral Massachusetts Joint Board, Textile Workers Union of America,AFL-CIO(Chas.Weinstein Company, Inc),123 NLRB 590;United Steelworkers of America, AFL-CIO, and Local No. 2772, etc. (Vulcan-Cincinnati,Inc ),137 NLRB 95.4The Recommended Order is hereby amended by substituting for the first paragraphtherein,the following paragraph:Upon the entire record in this case,and,pursuant to Section 10(c) of the NationalLalbor Relations Act, as amended,the National Labor Relations Board hereby ordersthatRespondent,InternationalLadies'GarmentWorkers Union,AFL-CIO, itsofficers, agents,representatives,successors,and assigns, shallINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAn original,an amended,and a second amended charge were filed, respectively,on March 4 and 21 and April 8,1963, by F.R.Knitting Mills, Inc.,herein called theCompany.Upon said charges the General Counsel of the National Labor RelationsBoard onApril 17, 1963,issued his complaint and notice of hearing thereon.Thereafter, International Ladies' Garment Workers Union, AFL-CIO, herein calledthe Respondent Union, filed an answer dated May 22, 1963. The complaint allegesand the answer denies that the Respondent, during a strike in February 1963, en-gaged in unfair labor practices in violation of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended. Pursuant to notice, a hearing was held in FallRiver,Massachusetts, on June 12, 1963, before Trial Examiner C. W. Whittemore.At the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefsBriefs have been received from all parties.After the close of the hearing the Trial Examiner received from the RespondentUnion a motion to strike certain testimony from the record or, in the alternative,to strike from the record the names of certain individualsWritten opposition to saidmotion was received from General Counsel. In substance, the motion urges thestriking of "all testimony..concerning incidents and naming certain individualsas having participated in conduct allegedly violative of Section 8(b)(1) (A) . .where such individuals were not named in the complaint or the bill of particularsthereafter furnished by General Counsel " Specific individuals cited are: G Affonso INT'L LADIES' GARMENT WORKERS UNION, AFL-CIO13[Alfonso], G. Brodeur, F. Fata, M. Franco, R. Jeffreys, J. Lansilli, D. Nolin, D.Pare, P. Saskell [Sakell], R. Tarares, and A. Welchman. In its motion for particularsbefore the hearing the Respondent had asked, among other matters, for the namesof individuals who "performed" acts allegedly violative of the Act for which theUnion was to be held accountable. In response General Counsel made this commentin the bill of particulars he did furnish: "General Counsel respectfully submits thatsuch motion has been answered as specifically as possible, consistent with the re-sponsibility not to divulge evidence, or identity of employee witnesses, except at theproper time and place."The motion and the bill were thereafter referred to anotherTrial Examiner for ruling.That Trial Examiner ruled that the Respondent's motion,other than as already complied with "must fail because it seeks discovery." It doesnot appear that the Respondent filed with the Board special permission to appealthis ruling.Nor did the Respondent renew his motion for such particulars beforethis Trial Examiner.The question did not again arise until late in the presentation ofGeneral Counsel's case, when counsel for the Respondent protested that for thefirst time, and from the testimony itself, he was discovering the names of individualswho were being accused of misconduct for which General Counsel claimed theUnion must be held responsible.He pointed out that the whereabouts of some ofthose named was unknown to him and that he had been given no opportunityto investigate their participation in such conduct, if any.Some of them, it there-after appeared, were working at the plant, and General Counsel and counsel forthe Charging Company made them available. Counsel for the Respondent thereaftercalled Franco, Jeffreys, Sakell, and Brodeur as his witnesses, and their testimonyappears in the recordWhile the Trial Examiner is of the opinion that fair procedurerequires that the name of one accused of unlawful conduct, even if responsibilityfor such conduct is to be held against another-whether it be an employer or aunion, and if the identity is known to General Counsel prior to the hearing, shouldbe revealed to the Respondent in order that said accused may face his accuser duringthe latter's testimony, it appears that as to the four individuals just named theirrebuttal testimony was finally made possible.The motion to strike as to them isdenied, and for that reason.And while the Trial Examiner indicated to the partiesat the conclusion of the hearing that he would, upon reveiwing the record, consideras stricken testimony concerning an individual's act of misconduct where the identityof that individual had not been made known in the bill of particulars or who had notbeen made available at the hearing, upon review of the record and upon reconsidera-tion the Trial Examiner now denies the entire motion to strike.He here states,however, that he will make no finding as to the participation of any individual in anyact of alleged unlawful misconduct where the identity of that individual was notrevealed to the Respondent prior to the hearing.'Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE CHARGING COMPANYF.R. Knitting Mills, Inc., is a Massachusetts corporation, with principal officeand plant in Fall River, Massachusetts, where it is engaged in the manufacture, sale,and distribution of knitted outerwear and related products.It annually causes such products valued at more than $50,000 to be shippedfrom its plant to points outside the Commonwealth of Massachusetts.The Charging Company is engaged in commerce within the meaning of the Act.II.THE RESPONDENT UNIONInternational Ladies' Garment Workers Union,AFL-CIO,isa labor organiza-tion admitting to membership employees of the Charging Company.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesAll of the alleged events raised as issues by the complaint, and herein considered,occurred between February 1 and 6, 1963, during a strike of the Charging Company'semployees admittedly conducted by the Respondent Union.Unlawful misconducti This Trial Examiner does not consider it to be improper "discovery" for a Respondentto seek, before a bearing, to ascertain the identity of the doer, as well as the nature ofthe deed, of unlawful conduct for which the Respondent is to be held accountable. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged as attributable to the Union's responsibility includes mass picketing, attemptsphysically to prevent entry to the plant, rock throwing, threatening nonstrikers withreprisals by statements, and recording auto registration numbers.B.Events in issueThere is no dispute that the Respondent Union picketed various entrances to com-pany premises on February 1, 4, 5, and 6, 1963, and that such picketing was underthe direction and control of Ralph A.Roberts, manager of Local 178, ILGWU.Roberts, as a witness, admitted that he had "overall direction" of the strike activitiesand that he was present on the picket line "every morning of the strike." It is alsoundisputed that A. J. Scibetta, a union representative, was at all times in directcharge of the picketingAccording to Scibetta he was at the picket line "most of thetime" and that Union Officials Armitage, Roberts, and Pereira were there at varioustimes.Based mainly upon the credible and not seriously disputed testimony of SergeantDrewniak of the Fall River Police Department, who was in charge of the policedetail at the premises during this period, it is at once found that from early onFebruary 1 and until February 6 picketing strikers and sympathizers (Roberts boastedthat "we have 5000 members, a large and wonderful union here"), numbering attimes as many as 120, massed and milled in front of the main entryway to plantpremises on Alden Street.Passage of nonstriking employees to the plant wasrepeatedly blocked by such massing until police forced anopening.Both Roberts and the assistant manager of the local, Daniel McCarthy, on themorning of February 1, participatedin anattempt by pickets physically to prevententrance through a rear door of the plant ofnonstrikingemployee Edna Lawrence.She had arrived at the plantin anautomobile driven by Joseph Chauvin, also anonstriking employee but not scheduled to work that day. She was barred andshoved as she tried to go up the steps, and called out to Chauvin below.He startedtoward her and was met by pickets who shoved him back with their elbows andwho told him to "get out of there." Sidney Reitzas, manager of the plant, observedthe commotion and the group surrounding Chauvin, approached them, and orderedthem off the plant property.Not until the police sergeant came up did the picketsand union officials leave the property.Early the morning of February 1, before the police detail arrived, employeeRobertMedeiros was barred from the employees' entrance by some half dozenstrikers, including Robert Jeffreys, who repeatedly pushed and shoved him awayfrom the entry until police arrived and ordered the strikers from company property.2Nonstriking employee John Dugan was also barred by strikers and sympathizersfrom going through the employees' entrance early the same morning, and until policeordered them away.Dugan retreated from the massed strikers on the steps andawaited arrival of the police.Among the group barring his entry were UnionCommitteemen Brodeur and Sakell.3Entry through the same door of employee E. Campbell was barred by strikersand others the same morning.As she tried to go by the group of menmassed inthe doorway her arm was grasped by one of them. Her husband, who had drivenhis car to a point near the steps, got out and demanded that the pickets leave heralone and instructed her to get back into the car.As she did so one picket toldanother to make note of his license plate number. Later the same morning Campbelltried to drive through the Quarry Street gate but was barred by pickets.FinallyMrs. Campbell succeededin enteringthe plant through the Alden Street gateway,when police opened the way.Before arrival of the police the same morning, passage through the Alden Streetgateway was barred by pickets of the car in which her husband was bringing em-ployeeMary Corriveau to work.One of the pickets, or sympathizers, opened thecar door and ordered her out.Her husband then drove around to the other gateway,where entry was also blocked. Eventually, after police arrival, she was able to getinto the plant.EmployeesJamesRobinson and Joyce Modda were prevented by pickets, whoblocked entry of the car, from entering the Quarry Street gate the same morning.The same Quarry Street entry was blocked when the car in which FloorladyD. Oliviero was riding attempted to come onto the premises.Some10 picketsblocked the entry, 3 of them pushing against the front of the car.One picket2As a witness,Jeffreys admitted being present and being ordered away,but deniedpushing Medeiros.His denial is not credited.3Both Brodeur and Sakell were witnesses for the Respondent,and admitted the occasion. INT'L LADIES' GARMENT WORKERS UNION, AFL-CIO15identified was Committeeman Franco .4The floorlady's husband, driving the car,backed away from this gate and proceeded to the Alden Street entry, where policeopened passageway.On the morning of February 4, as police opened way through the pickets at theAlden Street entrance, a rock hit the hood of the car in which nonstriking employeeB. LaTessa was coming to work. On the same morning, while proceeding throughthe picket line at the same gateway, the car in which employee R. V. Emond wasriding was also hit by a rock.Early in the morning of February 5 passage of nonstriking employee M. Cordeirothrough the employees' entrance was barred by a group of strikers including Jeffreysand Armitage, the latter a union official.Cordeiro was told that he could not goin, that the plant was on strike.About half an hour later police arrived and he waspermitted to enter.C. ConclusionsThe Trial Examiner concludes and finds that the conduct above described, in-cluding mass picketing, barring entry to the plant of nonstriking employees, rockthrowing, and physically pushing and shoving, all constituted restraint and coercionof employees in the exercise of their statutory right under Section 7 of the Actnot to join in the strike.5Whether the specific acts were engaged in by union officials,strikers,or nonemployee strike sympathizers, they were performed while unionofficialswere in charge of and responsible for the picket lines at the plant.TheUnion must be held accountable for such unlawful conduct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the operations of the Charging Company described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Ladies' Garment Workers Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.By engaging in the conduct above described the Respondent restrained andcoerced employees within the meaning of Section 8(b) (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact, conclusions of law, and uponthe entire record in the case,it is recommendedthat theRespondent,InternationalLadies'Garment Workers Union,AFL-CIO,itsofficers,agents, representatives,successors,and assigns, shall:1.Cease and desist from:(a)Blocking or interfering with the ingress and egress of employees at thepremises of F.R. Knitting Mills, Inc., located at Fall River,Massachusetts.(b) In any like or related manner restraining or coercing employees at thosepremises in the exercise of the rights guaranteed them by Section7 of the Act.2. Take thefollowing affirmative action to effectuate the policiesof the Act:'Franco was a witness for the Respondent and admitted that he was present on thisoccasion.His denial, in effect, that entry of the car through this gate was prevented isnot credited.On direct examination he claimed that car "drove on through" ; on cross-examination he admitted that it backed away and was driven through another gate.6There Is in the record the claim of Plant Manager Reitzas to the effect that he sawUnion Official Frank Pereira noting down the license numbers of cars entering thepremises on February 4Pereira denied the accusation.His explanation for carrying apad and pencil openly finds credible corroboration in the testimony of the police sergeant-for several days he was unable to speak aloud because of laryngitis.Under the circum-stances the Trial Examiner cannot find the evidence to be sufficient to sustain GeneralCounsel's allegations concerning Pereira's conduct in this respect. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at the offices and meeting halls of the Respondent in Fall River,Massachusetts, copies of the attached notice marked "Appendix." 6Copies of saidnotice, to be furnished by the Regional Director for the First Region, shall, after beingduly signed by an official representative of the Respondent, be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its members are customar-ily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail signed copies of the said notice to the Regional Director for the FirstRegion for posting by the Charging Company, said company willing, at all locationswhere notices to its employees are customarily posted.(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply herewith.?0If this Recommended Order should be adopted by the Board, the words "As Orderedby" shall be substituted for "As Recommended by a Trial Examiner" in the notice. Inthe further event that the Board's Order be enforced by a United States Court of Appeals,the words "A Decree of the United States Court of Appeals, Enforcing an Order" shall beinserted immediately following "As Ordered by."I If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended By a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT block or interfere with the ingress and egress of employees atthe premises of F.R. Knitting Mills, Inc., located at Fall River, Massachusetts.WE WILL NOT in any like or related manner restrain or coerce employees atthese premises in the exercise of the rights guaranteed them by Section 7 of theAct.INTERNATIONAL LADIES' GARMENT WORKERS UNIONSAFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 24 SchoolStreet, Boston,Massachusetts,Telephone No. 523-8100,if they have any questionconcerning this notice or compliance with its provisions.Packers Hide Association,Inc.andUnited Packinghouse, Food& Allied Workers,AFL-CIO.CasesNos. 17-CA-2130 and17-CA-2149.November 18, 1963DECISION AND ORDEROn August 1, 1963, Trial Examiner Harold X. Summers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-145 NLRB No. 7.